DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the response filed November 11, 2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art.  In particular, applicant has significantly amended the claim language and argues that the prior applied reference fail to teach the newly added claim limitations.  The Examiner agrees.  However, applicant’s amendment has introduced new issues and rejections.  Please see the new grounds of rejection on the following pages.

Information Disclosure Statement
The information disclosure statement filed March 16, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it fails to provide a title for any of the cited non-patent literature publications in accordance with 37 CFR 1.98(b)(5).  As per 37 CFR 1.98(b)(5) and MPEP 609.04(a), for each publication applicant must provide a “publisher, author (if any), title, relevant pages of the publication, and date and place of publication”.  Furthermore, “For publications obtained from the Internet, the uniform resource locator (URL) of the Web page that is the source of the publication must be provided for the place of publication (e.g., "www.uspto.gov"). Further, for an Internet publication obtained from a website that archives Web pages, both the URL of the archived Web page submitted for consideration and the URL of the website from which the archived copy of the Web page was obtained should be provided on the document listing (e.g., "Hand Tools," Web page <http://www.farmshopstore.com/handtools.html>, 1 page, August 18, 2009, retrieved from Internet Archive Wayback Machine <http://web.archive.org/web/20090818144217/ http://www.farmshopstore.com/handtools.html> on December 20, 2012). Where the actual publication date of a non-patent document is not known, the applicant must, at a minimum, provide a date of retrieval (e.g., the date a Web page was retrieved) or a time frame (e.g., a year, a month and year, a certain period of time ) when the document was available as a publication.”  Applicant has not provided a title for any of the cited documents and has not properly cited the documents obtained from the “Wayback Machine”.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 is dependent upon itself.  For examination purposes it will be assumed that claim 7 is dependent upon claim 6.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 7 is dependent upon itself.  Therefore, the claim fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 9, applicant recites the limitations of “a first action comprising selection of an icon…”, “a second action…engaging the icon”, and “a third action first action comprising selection of an icon” – see paragraphs 0018 and 0019 where a user can select a desired icon.  The specification also appears to disclose a “third action comprising selection of a command” – see paragraphs 0019 where after the first action of selection of an icon, the user can double click the icon to open a work processor application.  Thus, it appears that applicant has only disclose two distinct actions for interacting with the icon.  It is unclear what the second action is (see the 112(b) rejection below) and applicant has not disclosed a second action used in engaging the icon, which is somehow different that the third action of selecting a command.  Similarly, in paragraph 0022 applicant only discloses a first action for playing an audible sound, with a second action actually being used to engage said icon/GUI”.  It is unclear how the claimed second and third actions are different from each other (see the 112(b) rejection below).  Therefore, the amendment to claims 1 and 9 constitutes new matter.  It is noted that applicant has not explicitly point out where support for their amendment can be found.
Additionally, regarding claims 1 and 9, applicant claims “following engagement of the icon, in response to a third action comprising selection of a command, providing a second audible sound indicating said selection of the command”. After a thorough review of the specification, the Examiner can find no mentioning of “providing a second audible sound”.  As discussed in paragraphs 0018 and 0019, after selecting the icon an audible signal (300) is produced; and then the user can double click the icon to initiate the command.  Thus, there appears to only be one audible signal disclosed.  Applicant only discloses a single audible signal (300) when an icon or command is selected.  Similarly, in paragraph 0022 applicant only references a single audible sound that “is produced that indicates what is being selected, with a second action actually being used to engage said icon/GUI”. Therefore, the amendment to 
Claims 2-8 are rejected as being dependent upon claim 1.
Claims 10-14 are rejected as being dependent upon claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, as mentioned above, “a second action…engaging the icon”, and “a third action comprising selection of a command”. The specification appears to disclose a “first action comprising selection of an icon” – see paragraphs 0018 and 0019 where a user can select a desired icon.  The specification also appears to disclose a “third action comprising selection of a command” – see paragraphs 0019 where after the first action of selection of an icon, the user can double click the icon to open a work processor application.  Thus, it appears that applicant has only disclosed two distinct actions for interacting with the icon.  It is unclear what the second (or third) action is and applicant has not disclosed a second action used in engaging the icon, which is somehow different that the third action of selecting a command.  Similarly, in paragraph 0022 applicant only discloses a first action for playing an audible sound, “with a second action actually being used to engage said icon/GUI”.  Additionally, it is not clear what the difference between “engaging the icon” and “selection of the 
Claims 2-8 are rejected as being dependent upon claim 1.
Claims 10-14 are rejected as being dependent upon claim 9.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wigdor et al. (PCT Publ. No. WO 2011/068713 A3) discloses a user interface for visually impaired uses with an audio preview of buttons upon a first selection of an icon, and upon a second action, selecting the icon for activation.
Levin et al. (U.S. Publ. No. 2006/0287862) discloses a system for announcing the names of a selected icon on a screen.
Vainio et al. (U.S. Publ. No. 2006/0267931) discloses providing audio feedback to the user of a device upon scrolling or pointing to an item on a screen and also providing secondary audio feedback upon selection of that item.
Morgan (U.S. Publ. No. 2018/0070389) discloses the use of a supplemental display device as a display screen replicator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 18, 2022